PER CURIAM.
We dismiss this appeal for lack of jurisdiction. As the trial court directed the personal representative to submit an Amended Plan of Distribution for court approval, the appealed order is neither a final order nor a non-final, appealable order. See Fla. RApp. P. 9.110(a)(2) (requiring final determination of parties’ rights in probate proceedings); Fla. RApp. P. 9.130(a)(3)(c)(ii) (requiring right to immediate possession of property). The dismissal is without prejudice to the appellant to file a new appeal upon the trial court’s entry of a final appealable order.
JOANOS, ALLEN, and PADOVANO, JJ., CONCUR.